Citation Nr: 1241382	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a right foot disability manifested by residuals of hallux valgus deformity of the first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status post arthroplasty of the fifth interphalangeal joint. 

2. Entitlement to a disability rating in excess of 10 percent for a left foot disability manifested by residuals of hallux valgus deformity of the first toe, status post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status post arthroplasty of the fifth interphalangeal joint. 

3. Entitlement to a disability rating in excess of 10 percent for hyperkeratotic lesions at the interphalangeal joint of the right great toe and metatarsal head of the right fifth toe. 

4. Entitlement to a disability rating in excess of 10 percent for hyperkeratotic lesions at the interphalangeal joint of the left great toe and metatarsal head of the left fifth toe. 

5. Entitlement to a total disability based on individual unemployability (TDIU).  

6. Entitlement to service connection for bronchial asthma. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to December 2001, January 2002 to June 2002, and October 2002 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Specifically, the April 2008 rating decision continued 10 percent disability ratings for hyperkeratotic lesions at the interphalangeal joint of the great toe and metatarsal head of the fifth toe, right foot, and hyperkeratotic lesions at the interphalangeal joint of the great toe and metatarsal head of the fifth toe, left foot, and denied service connection for bronchial asthma.  The July 2009 rating decision continued 10 percent disability ratings for hammertoe formation affecting the first and fifth toes, right foot, status post fusion surgery of the interphalangeal joint of the first toe, and hammertoe formation affecting the first and fifth toes, left foot, status post fusion surgery of the interphalangeal joint of the first toe. 

In an April 2011 decision, the Board granted an increased rating of 20 percent, but no higher, for the Veteran's right foot disability, denied increased ratings for the Veteran's left foot disability and hyperkeratotic lesions of the bilateral great and fifth toes, and denied service connection for bronchial asthma.  It remanded the issue of entitlement to TDIU for further development.  

In a February 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a February 2012 joint motion for remand, vacated the Board's decision insofar as it denied entitlement to a rating in excess of 20 percent for the right foot disability, ratings in excess of 10 percent for the left foot disability and hyperkeratotic lesions of the bilateral great and fifth toes, and service connection for bronchial asthma, and remanded these claims for compliance with the instructions in the joint motion.  

In January 2010, the Veteran withdrew her earlier request for a Decision Review Officer hearing; as such, the Board may proceed with appellate review. 

The Board has recharacterized the increased rating issues as reflected above to more accurately describe the nature of the Veteran's service-connected disabilities. 

The record reflects that the Veteran submitted a statement in July 2008 seeking service connection for heel spurs of the left foot.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims must be remanded for further development in accordance with the instructions in the joint motion.

Specifically, the parties agreed that a new VA examination of the Veteran's bilateral service-connected foot disorders was warranted.  In this regard, the most recent VA examination of the Veteran's feet was conducted in June 2009, and is now over three years old.  In a March 2010 statement, the Veteran indicated that her foot disorders were "actually getting worse," to include symptoms of numbness and tenderness which sometimes rendered her unable to walk.  The parties agreed that the Veteran's description of worsening symptoms could be sufficient to warrant a new VA examination to assess the current level of severity of her bilateral foot disorders.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), where the evidence of record does not reflect the current state of the veteran's disability in an increased rating claim, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a) (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Accordingly, on remand, a new VA examination of the Veteran's bilateral service-connected foot disorders should be provided. 

The issue of entitlement to TDIU, which was remanded by the Board in April 2011 and which has not yet been addressed by the AOJ, is part and parcel of the Veteran's increased rating claims for her bilateral foot disorders.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  It is therefore remanded again for appropriate development and initial consideration by the AOJ. 

With regard to the Veteran's service connection claim for bronchial asthma, the parties agreed that the Veteran's statements asserting that she had this disorder could be sufficient to constitute competent evidence of a current disability for the purpose of determining whether a VA examination was warranted.  In this regard, under the VCAA, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the Veteran has asserted that she currently has a respiratory disorder, and the VA treatment records include a diagnosis of upper respiratory infection.  In an August 2005 VA treatment record, the Veteran stated that a cough had been present for two months.  She was prescribed cough medication and a bronchodilator (Albuterol).  While the Veteran's service treatment records do not reflect diagnoses of a respiratory disorder, to include asthma, they do show that in November 2001 the Veteran had wheezing and shortness of breath, and that a pulmonary function test was performed to determine whether she had asthma.  

The Board finds that the Veteran is competent to state that she suffers from respiratory problems.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters of which he had first-hand knowledge, including symptoms and medical history).  Moreover, the VA treatment records showing a diagnosis of upper respiratory infection support the credibility of the Veteran's statement.  Because the Veteran also reported respiratory problems during service which were significant enough to warrant a pulmonary function test for consideration of asthma, there is at least an indication that her current alleged respiratory symptoms may be related to the symptoms she reported in service.  McLendon, 20 Vet. App. at 83.  Finally, given the length of time that elapsed between the Veteran's complaints of respiratory problems in November 2001 and her report of a two-month history of coughing in the August 2005 VA treatment record, as well as the absence of a medical diagnosis of a current respiratory disorder, there is insufficient evidence to render a decision on this claim.  See id.; see also Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Accordingly, the Board finds that the McLendon elements are satisfied and that a VA examination is warranted.  McLendon, 20 Vet. App. at 83. 

On remand, the Veteran should be scheduled for a respiratory examination to determine whether she has a current respiratory disorder which was incurred in or aggravated by active service, to include whether it is related to her complaints of wheezing and shortness of breath in November 2001.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's VA treatment records dating from January 2011 to the present should be obtained and associated with the claims file. 

2. The AOJ should provide the Veteran with a letter satisfying the duty to notify provisions with respect to the issue of entitlement to TDIU. 

3. The Veteran should be scheduled for a VA examination to identify and evaluate all impairment involving her service-connected bilateral foot disorders, including residuals of hallux valgus deformity of the bilateral first toes, residuals of hammertoe deformity of the bilateral fifth toes, and hyperkeratotic lesions of the bilateral great and fifth toes.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  

The examiner must discuss all functional impairment resulting from the Veteran's bilateral foot disorders, including how they affect her employment. 

4. The Veteran should be scheduled for a VA examination to assess the nature and etiology of her respiratory problems.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted, to include a pulmonary function test if warranted, and all clinical findings reported in detail.  

After reviewing the file and examining the Veteran, the examiner should determine whether the Veteran has a current respiratory disorder and, if so, whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) related to active military service, to include her complaints of respiratory problems in November 2001, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits, to include extraschedular consideration of the increased rating claims and the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


